DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 2-21 is/are pending.  Claim(s) 17-21 is/are withdrawn.  Claim(s) 1 is/are canceled.
Election/Restrictions
Applicant’s election of Group I, claims 2-16 in the reply filed on 10/8/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/8/2021.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 recites “structural bias”, which is introduced as “internal structural bias” and referred back to as “internal structural bias”.  Therefore, to be consistent throughout the claims, this instance should also be “internal structural bias”. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 2-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,617,514. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘514 .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 and 4 each recites the limitation "the generally conical shape".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of 
Claims 5 and 13 each recites the limitation "the portion".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “a portion”.
Claims 10-11 and 16 each recite “inward deflection”.  It is unclear if this is the same deflection introduced in preceding claim(s) or a new reference to a separate inward deflection.  For purposes of examination the Examiner considers this language to be “the inward deflection”.
Claim 13 recites “infolding or invagination”.  It is unclear if this is a reference back to claim 12’s feature of the same name or a different instance.  For purposes of examination the Examiner considers this language to be “the infolding or invagination”. 
Claim 14 recites the limitation "the luminal surface".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “a luminal surface”.
Claim 15 recites the limitation "the one or more flexible tubular layers".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “one or more flexible tubular layers”.
Claim 16 recites “a direction opposite”.  It is unclear if this is the same or a different limitation that introduced in claim 12.  For purposes of examination the Examiner considers this language to be “the direction opposite”.
Claim(s) 3, 6-9, and 12 are rejected as dependent from a rejected claim.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vonesh, et al (Vonesh) (US 2001/0053929 A1)
Regarding Claim 2, Vonesh teaches an endoluminal device (e.g. abstract) having an abluminal surface and a luminal surface (e.g. claim 12) and including a smaller diameter configuration and a larger diameter deployed configuration (e.g. abstract), the endoluminal device comprising: 
a frame member having a generally frustoconical shape (e.g. Figure 10, in the configuration shown); and 
a flexible tubular wall (e.g. [0014], graft material) configured to couple or secure to the frame member to constrain the frame member (e.g. [0014]) from the generally conical shape (e.g. Figure 10) to a substantially cylindrical shape (e.g. Figure 1, delivery configuration) to create an internal structural bias relative to the luminal surface that resists inward deflection in response to transition to the smaller diameter configuration (e.g. [0014]).

Claim 3, the flexible tubular wall is fixedly secured or coupled to the frame member at a single or a plurality of locations along the abluminal or the luminal surface of the frame member (e.g. [0056]).
Regarding Claim 4, the frame member includes one or more protrusions in the generally conical shape to relative to the frame member in the substantially cylindrical shape (e.g. Figure 10, peaks toward the right as shown).
Regarding Claim 5, the structural bias resists infolding or invagination of the device along the portion of the frame member having the one or more protrusions (e.g. [0014], the resistance is along all of the frame which includes the protrusions).
Regarding Claim 6, the flexible tubular wall includes one or more flexible tubular layers that are coupled to the frame member at, along or near the one or more protrusions (e.g. Figure 10) to partially or substantially smooth, flatten, or lessen the one or more protrusions to the substantially cylindrical shape (e.g. Figure 10, [0014], the graft material prevents further radially outward expansion and therefore lessens the protrusions toward the cylindrical shape relative to where they would be located without the graft’s constraining force).
Regarding Claim 7, the internal structural bias is a resistance to radial deformation that varies circumferentially or peripherally about a cross-section generally normal to a longitudinal axis of the luminal surface (e.g. Figure 10, as the wire of each ring varies along the cross-sectional direction claimed, the bias at different locations around that given circumference also varies with respect to radial deformation, of the overall device).
Claim 8, the resistance is at a maximum at a middle portion of the frame member where the one or more flexible tubular layers are coupled to the frame member (the resistance is greatest at middle portions of the frame, where the peaks are at the middle of a pair of struts; at the given cross-section (claim 7), the radially outward force of the frame is greatest at these middle portions and therefore the resistance of the graft to that outward force is greatest to counter it as in [0014]).
Regarding Claim 9, the one or more protrusions includes at least one of elevations, ridges, projections, recessions, indentations or outwardly or inwardly extending features relative to the frame member in the substantially cylindrical shape (e.g. Figure 1 versus Figure 10, the protrusions are at least outwardly (radially) extending features in Figure 10 relative to in Figure 1).
Regarding Claim 10, the frame member is configured to resist inward deflection relative to the luminal surface (as discussed supra the frame pushes radially outward and therefore causes the final device having the frame and the graft to resist inward deflection, e.g. [0014]) in response to a squeezing force of a radial crusher transitioning the frame member and the flexible tubular wall to the smaller diameter configuration (because the frame pushes radially outwardly it inherently resists the squeezing force of a radial crusher during compression).
Regarding Claim 11, the frame member is configured to resist inward deflection (discussed supra for claim 10) and maintain the substantially cylindrical shape (e.g. Figure 1).

Claim 12, Vonesh teaches a device for treatment of vascular conditions (discussed supra for claim 2), the device comprising: 
an endoluminal device having a smaller diameter configuration and a deployed configuration (discussed supra for claim 2), the endoluminal including: 
a frame member (discussed supra for claim 2) having one or more protrusions (discussed supra for claim 4) spaced about a perimeter of the frame member (e.g. Figure 10), and 
a flexible tubular wall (discussed supra for claim 2) configured to couple or secure to the frame member to constrain the one or more protrusions to a substantially cylindrical shape (discussed supra for claims 2 and 5) and create a structural bias (discussed supra for claims 2, 5, and 7) in a direction opposite that of the one or more protrusions (the protrusions extend radially outward, the frame force is radially outward, the graft force is radially inward with respect to the frame force, which is opposite the direction of the protrusions) that resists inward deflection of the device in response to transition to the smaller diameter configuration (discussed supra for claims 2, the overall device resists this inward deflection); and 
a sheath (e.g. Figure 1, #16) configured to maintain the device in the smaller diameter configuration and release deploy the device to the deployed configuration (e.g. [0054]) without infolding or invagination (discussed supra for claims 2 and 5-12 discussion of forces countering infloding).

Claim 13, the structural bias resists infolding or invagination of the device along the portion of the frame member having the one or more protrusions (discussed supra for claim 5).
Regarding Claim 14, the structural bias is a resistance to radial deformation that varies circumferentially or peripherally about a cross-section generally normal to a longitudinal axis of the luminal surface (discussed supra for claim 7).
Regarding Claim 15, the resistance is at a maximum at a middle portion of the frame member where the one or more flexible tubular layers are coupled to the frame member (discussed supra for claim 8).
Regarding Claim 16, the frame member is configured to resist inward deflection in a direction opposite of the one or more protrusions in response to a squeezing force of a radial crusher transitioning the frame member and the flexible tubular wall to the smaller diameter configuration (discussed supra for claims 12 and 10).

Relevant Prior Art
DeMarais, US 6,355,057 B1 teaches a shape memory frame having a frustroconical shape transition to a cylindrical shape (e.g. Figures 8A-B) and as cited in parent Application 13/330,522.
Zando-Azizi, US 6,327,772 B1 teaches a shape memory frame having a frustroconical shape transition to a cylindrical shape (e.g. Figures 4-5).  
Cully, US 2007/0250153 A1 teaches a frame constrained by an outer graft (e.g. [0058], Figures 2a-c). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        11/3/2021